ORDER

PER CURIAM.
Appellant, Robert H. Grant, appeals from a trial court order granting summary judgment in favor of respondent, St. Louis County, Missouri, on appellant’s claim for payment of one-half of his accumulated sick leave, which appellant alleges was owing upon his exit from employment with respondent. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, and no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.